Citation Nr: 1110223	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), depression and bipolar disorder.

2.  Entitlement to service connection for a sleep disorder to include as secondary to service -connected residuals of prostate cancer.

3.  Entitlement to Individual Unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968. Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's May 2005 claim for service connection for PTSD was denied in an August 2006 rating decision.  As is further discussed below, the Veteran failed to perfect an appeal of that decision.

In an April 2008 rating decision, the RO denied the Veteran's claims for entitlement to service connection for PTSD, sleep disturbance and TDIU. The Veteran disagreed and perfected an appeal.  In January 2008, the Veteran and his representative presented evidence and testimony at a hearing at the RO before a local hearing officer.  In January 2011, the Veteran, his wife and his representative presented testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings have been associated with the Veteran's VA claims folder.


Clarification of issue on appeal

The Veteran initially submitted a claim for service connection for PTSD in May 2005.  The RO denied the claim in an August 2006 rating decision which was mailed to the Veteran under a cover letter dated September 11, 2006.  In a written statement received by VA on September 20, 2007, the Veteran explained the basis of his stressor event.  The September 2007 written submission does not include anything that can be reasonably construed to be a disagreement with the August 2006 rating decision, nor can it be reasonably construed to be a request or desire to appeal the August 2006 rating decision.  See 38 C.F.R. § 20.201 (2010).  Moreover, the Veteran's September statement was received more than a year after the date of the September 11, 2006, notice of the unfavorable rating decision.  See 38 C.F.R. § 20.302 (2010).  The Board has further considered computation of time under 38 C.F.R. § 305 (2010) and concludes that the Veteran's September 2007 statement was not filed within the applicable time period.  For those reasons, the Board finds that the August 2006 rating decision was final and that the issue on appeal, therefore, is whether new and material evidence has been submitted since the August 2006 rating decision that warrants reopening the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. 

The issues of service connection for a sleep disorder to include as due to service connected residuals of prostate cancer and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2006 rating decision that denied entitlement to service connection for PTSD was not appealed.

2.  Evidence received since the August 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7505 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the August 2006 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression and bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he has PTSD that was caused by his experiences in Vietnam.  Specifically, he has testified that he has been diagnosed with PTSD by a VA physician and a VA psychologist, and that his statements regarding his claimed experiences of being at an Air Force Base near Saigon included being exposed to rocket and mortar fire and sniper fire on many occasions which made him fear for his life.  He seeks to reopen his claim.

The Board will first address preliminary matters and then render a decision on the issue on appeal.  

It appears that the RO reopened the Veteran's PTSD claim and denied it on its merits and did not consider the predicate matter of whether new and material evidence has been received which is sufficient to reopen the claim. Notwithstanding the RO's action, it is incumbent on the Board to adjudicate the new and material issue. The question of whether new and material evidence has been received is one that must be addressed by the Board notwithstanding a decision favorable to the Veteran that may have been rendered by the RO. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for PTSD.  The Board further concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded this claim more consideration than was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995). 

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was provided notice in a letter dated November 2007 of what evidence was needed to reopen his previously denied claim.  The notice informed the Veteran of the meaning of the terms "new" and "material," and he was informed of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The November 2007 letter also informed the Veteran that in order to substantiate his claim for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The November 2007 letter further informed the Veteran of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records, and that a medical examination would be provided or a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, all private medical records identified by the Veteran and all VA medical records pertaining to the Veteran's claim.  The Veteran has received medical examinations pertaining to his service connection claims, including a psychiatric examination in April 2010.  The Board observes, however, that the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 


VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran has presented evidence and testimony at hearings at the RO before a local hearing officer and the undersigned VLJ.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2010).  VA has recently changed regulations pertaining to claims of service connection for PTSD.  Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The new regulation augments and displaces prior regulations and Court rulings.  For example, previously the evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD varied depending on whether the veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence established that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone could establish the occurrence of the claimed in-service stressor.

Where, however, the VA determined that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, are not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other credible evidence which corroborates the stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).



Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran served in the U.S. Air Force as a flight line mechanic and operated gear that was kept near the perimeter of the Air Force Base at Bien Hoa, Vietnam.  See January 2011 hearing transcript at page 3.  He contends that Bien Hoa was referred to by U.S. troops as "rocket city" because Viet Cong forces launched many rocket attacks against it and also attacked the base with mortar fire and sniper fire.  See hearing transcript at pages 3, 17 and 18.  He testified that he had to operate equipment within range of sniper fire and was more often than not unarmed to protect himself.  He testified that he was in fear for his life during the attacks on the base.  See hearing transcript at page 17.  He further contends that he has been diagnosed with PTSD and that it is related to the experiences he had in Vietnam.  His wife testified that she has witnessed the Veteran have panic attacks and seen the Veteran experience flashbacks that were related to Vietnam.  He seeks to reopen his claim.

Preliminarily, as is discussed above, the Board has found that the Veteran failed to perfect his appeal of the August 2006 rating decision.  Therefore, the Board finds that the August 2006 rating decision is final.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

The Board will address the evidence of record at the time of the August 2006 rating decision, the rationale of the rating decision and the evidence submitted since the August 2006 rating decision and then determine whether sufficient new and material evidence has been submitted to reopen the Veteran's claim.


Old evidence

The relevant evidence of record at the time of the August 2006 rating decision included the Veteran's service treatment and personnel records, DD 214, and a May 2005 note regarding psychological treatment by Dr. A. W.   The August 2006 rating decision determined that the Veteran was not eligible for service connection because the evidence did not show any psychiatric disorder related to his active duty service nor did it include a diagnosis of PTSD.  In terms of the Shedden elements of service connection stated above, the RO determined that there was no evidence of a current disability, no evidence of a disability during service, and no evidence that there was a nexus between any event or disease during service and a current disability.

Newly submitted evidence 

Newly submitted evidence includes diagnoses of PTSD by a VA physician, Dr. Y. and a VA psychologist, Dr. J.N.  The evidence also includes a March 2008 review of DMS IV criteria that indicates that the Veteran was exposed to combat.  Finally, Dr. J.N. opined in a November 2008 opinion that the Veteran's PTSD started "after the Vietnam tour of duty and was consistent with having war zone exposure, e.g., rocket and mortar attacks, sniping, snakes, rats and death, most encountered on a daily basis."  Thus, the evidence submitted since the August 2006 rating decision includes evidence of current PTSD, events experienced during service, and a medical opinion that the current PTSD is related to the events experienced during service.  As noted, at this juncture the credibility of that evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the evidence raises a reasonable possibility of substantiating the claim and it is, therefore, reopened.  The claim will be granted to that extent. 

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  The Board observes that at this juncture whether VA has complied with its statutory obligations regarding notice and development of the Veteran's claim has been accomplished.  As is discussed above, the Board has determined that proper notice has been provided but, further evidentiary development is necessary for, a determination of service connection.  For those reasons, the Board will remand the Veteran's claim for entitlement to service connection for PTSD.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD disorder is reopened.  The claim is granted to that extent.


REMAND

Reasons for remand

Acquired psychiatric disorder

The Veteran's claim for entitlement to service connection for PTSD has just been reopened.  The Board observes that a review of the Veteran's VA claims folder shows that his diagnoses of psychiatric disorders are not congruent.  His first diagnosis appears to be that of bipolar disorder as determined by Dr. A.W.  As noted above, Dr. Y. and Dr. J.N. have diagnosed the Veteran with PTSD, but a PTSD diagnosis has not been rendered by VA examiners B.W. (April 2010), R.D. (March 2008), L.B. (September 2007) and C.B. (July 2007).  Indeed, the other diagnoses include depressive disorder and dysthymic disorder.  

No examiner has provided an opinion whether the Veteran's depression or dysthymia are related to his service.  The Board observes that VA is required to make such a determination even if the Veteran has only sought service connection for another specific disorder such as PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified that although a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

Thus, the examinations do not adequately provide the Board with the information necessary to make a determination on the Veteran's claim.  The Board observes that at the January 2011 hearing, the Veteran testified that he was never asked questions by VA examiners in April 2010 or March 2008 regarding the nature of his fear or the cause of it as it relates to his flashbacks and other PTSD symptoms.  See hearing transcript at pages 19-20.  The Board is confident that in subsequent examinations, such obvious questions will be posed to the Veteran.  

The Veteran's claim is further complicated by the contention that the Veteran has made that his depression is also caused or aggravated by his constant incontinence which prevents him from sleeping and embarrasses him.  In addition, the record includes the March 2010 statement of Dr. Y. who has indicated the Veteran's PTSD and depression symptoms have worsened "due to his diabetes and subsequent incontinence and neuropathy," implicitly supporting a claim for secondary service connection for PTSD.  Thus, there are at least two other theories for service connection that must be developed and addressed by psychiatric examiners.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).

For those reasons, the Board remands the Veteran's psychiatric claim for further evidentiary development.

Sleep disturbance secondary to service-connected prostate cancer residuals

The Veteran contends that he is unable to sleep for any length of time beyond 3 hours a night because he experiences constant incontinence as a result of the removal of his prostate.  The Veteran is service-connected for prostate cancer residuals and the disability has been evaluated as 60 percent disabling, the maximum disability under Diagnostic Code 7528.  The criteria of 7528 directs the rating official to rate the resulting residuals under voiding dysfunction.  Those criteria include symptoms of urinary incontinence.  

The record includes an April 2010 VA genitourinary examination report.  The examiner noted that the Veteran was "unable to describe his urinary frequency at night as he is incontinence on a nightly basis," and that the Veteran takes a "sleep aid and wakes up in the morning with wet underwear, usually with absorbable pad in place."  The examiner did not address whether the incontinence affected the Veteran's ability to sleep or how often the Veteran took sleep aids.  On the other hand, at the January 2011 hearing the Veteran testified that he had nightly sleep disturbance because of the incontinence.  See hearing transcript at page 23.  He further testified that when he does not take a sleep aid, he is unable to sleep at all.  See hearing transcript at pages 10-11.

The Board observes that the inability to sleep because of the incontinence is separate and distinct from the incontinence that is currently service-connected as a residual of prostate cancer.  The Board notes that the medical record, as it stands at this point, provides in sufficient information to make a decision regarding service connection for sleep disturbance secondary to the service-connected incontinence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For that reason, the Board remands the claim for further development.

TDIU

The record includes a January 2010 statement by Dr. J.S. that the Veteran's service-connected peripheral neuropathy pain and atrophy "prevent him from being functional" and that it would "probably be difficult for [the Veteran] to maintain any type of employment on a permanent basis."  In addition, as noted above, the record includes the March 2010 statement of Dr. Y. who has indicated the Veteran's PTSD and depression symptoms make him "unemployable."  Because the psychiatric evidence is inextricably intertwined with the issue of TDIU, the Board remands the claim for consideration by the RO after compliance with the remand regarding the Veteran's acquired psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he specify the places where he has received healthcare regarding his incontinence and sleep disorder, and PTSD or other acquired psychiatric disorder since April 2010.  VBA shall endeavor to acquire any records the Veteran identifies and associate them with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran with a psychological evaluation of the Veteran.  After review of the Veteran's claims folder, an interview with the Veteran and administration of any diagnostic testing deemed to be appropriate, the examining psychologist shall provide a report which contains diagnosis(es) pursuant to DSM-IV.  The examiner should comment as to whether the Veteran's experiences of rocket, mortar and sniper attacks are sufficient to establish a PTSD stressor.  The examiner shall further provide an opinion regarding the impact any such diagnosed psychiatric disorder may have on the Veteran's ability to follow substantially gainful employment. The examination report shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing, VBA shall arrange for review of the Veteran's VA claims folder by a psychiatrist.  After review of the Veteran's VA claims folder, the psychiatric examiner shall provide a diagnosis of any psychiatric disorder manifested by the Veteran and the examiner shall further provide an opinion whether any such disorder, if it exists, is at least as likely as not related to any incident of the Veteran's service, and/or was at least as likely as not caused or aggravated by a service-connected disability.  If the examiner deems it to be necessary, an examination should be scheduled.  The examining physician's opinion should be associated with the Veteran's VA claims folder.

4.  VBA shall arrange for the Veteran to be examined by an appropriate VA healthcare provider who shall review the Veteran's VA claims folder, examine the Veteran and provide a diagnosis of any sleep disorder that may be manifested by the Veteran.  If such a sleep disorder is diagnosed, the examiner shall provide an opinion whether it is at least as likely as not that such sleep disorder is caused or aggravated by a service-connected residual of prostate cancer, to include, but not limited to, voiding dysfunction or incontinence.  Any diagnostic testing or referral deemed to be necessary by the examiner shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

5.  After completion of the foregoing, VBA shall readjudicate the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, sleep disturbance disorder and entitlement to TDIU benefits.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


